UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     GWENDOLYN G. THOMPSON,                          DOCKET NUMBER
                  Appellant,                         AT-0752-09-0883-C-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: September 9, 2016
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Samuel Lovett, Sr., Atlanta, Georgia, for the appellant.

           Christopher Pearson, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied her petition for enforcement of the Board’s final order reversing her
     indefinite suspension. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.          Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).               After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The underlying appeal concerned the imposition of the appellant’s
     indefinite suspension for medical reasons 2 from her position as a Supervisor,
     Maintenance Operations, at the agency’s Atlanta Bulk Mail Center. In its final
     order on the merits, the Board ordered the agency to cancel the appellant’s
     suspension and pay her the correct amount of back pay, interest on back pay, and
     other benefits. Thompson v. U.S. Postal Service, MSPB Docket No. AT-0752-09-
     0883-I-1, Final Order (Apr. 30, 2014).          The appellant filed a petition for
     enforcement of that order with the Board’s Atlanta Regional Office, contesting
     the amount of back pay computed by the agency. Compliance File (CF), Tab 1.
     The agency paid the appellant back pay for the period from the date she had been
     sent home for medical reasons until the date that, according to a fitness‑for‑duty

     2
       The appellant filed a separate appeal concerning the allegedly discriminatory and
     improper continuation of her suspension.           Thompson v. U.S. Postal Service,
     MSPB Docket No. AT-0752-11-0891-I-4. The imposition of an indefinite suspension
     and the failure to terminate that suspension after the condition subsequent has occurred
     are separately reviewable agency actions. Rhodes v. Merit Systems Protection Board,
     487 F.3d 1377, 1381 (Fed. Cir. 2007); Arrieta v. Department of Homeland Security,
     108 M.S.P.R. 372, ¶ 9 (2008).
                                                                                      3

     examination conducted 2 months into her suspension, she was determined to be
     unable to perform the essential duties of her position without endangering herself
     or others. CF, Tab 3 at 1, Tab 13, Tab 14 at 2 n.*. The appellant asserted that
     her relief should not end as of the date of that fitness‑for‑duty examination but
     rather should continue until the date the agency had returned her to duty. CF,
     Tab 3 at 1. She argued that evidence of that examination failed to establish that
     she was not ready, willing, and able to work during the relevant period and that to
     find otherwise would circumvent findings in the Board’s final order on the merits
     of the imposition of her suspension. CF, Tabs 7, 15.
¶3        After providing the parties multiple opportunities to develop the record on
     the pertinent issues, CF, Tabs 3, 14, the administrative judge denied the
     appellant’s petition for enforcement, CF, Tab 16, Compliance Initial Decision
     (CID).   The administrative judge found that the appellant’s argument for
     discounting the evidence of the fitness‑for‑duty examination was based on a
     flawed reading of the Board’s final order. CID at 5-6. The administrative judge
     further found that the agency’s evidence regarding that examination constituted
     “concrete and positive evidence” that the appellant was not ready, willing, and
     able to work and that the appellant had failed to submit or identify record
     evidence showing otherwise. CID at 4‑5.
¶4        On petition for review, the appellant renews her arguments that the
     evidence regarding the fitness‑for‑duty examination is insufficient to satisfy the
     agency’s burden of proving compliance with the Board’s final order. Compliance
     Petition for Review (CPFR) File, Tab 1 at 2, 11-12. She further asserts that the
     administrative judge was biased in favor of the agency and effectively
     undermined findings in the Board’s final order. E.g., id. at 5-6. Among other
     things, the appellant argues that the doctrines of res judicata and collateral
     estoppel preclude the relitigation of issues previously decided by the Board. Id.
     at 9-11. The agency has filed an opposition to her petition for review. CPFR
                                                                                      4

     File, Tab 3. The appellant has filed a reply, which briefly restates her arguments.
     CPFR File, Tab 4 at 1-2.        She has included a Duty Status Report form, 3
     apparently completed by a neurologist based on an examination of the appellant
     about 18 days after her suspension commenced but 42 days before the agency’s
     fitness‑for‑duty examination.     Id. at 3.   We have considered the appellant’s
     arguments but find that she has failed to establish any basis for disturbing the
     compliance initial decision.
¶5        In reversing the suspension, the Board found that the agency failed to prove
     that the appellant’s medical condition prevented her from being able to safely and
     efficiently perform the core duties of her position when it imposed the
     suspension. Final Order at 4-8. The Board considered the evidence concerning
     the appellant’s medical condition relevant to the time she was suspended,
     including the evidence from her neurologist, a portion of which she has
     resubmitted in reply to the agency’s opposition to her petition for review in this
     compliance proceeding. Id. at 5-6; CPFR File, Tab 4 at 3. The Board found that
     this evidence was not preponderant evidence that the appellant was medically
     unable to perform the duties of her position when the agency imposed her
     suspension. Final Order at 6. The Board further found that the fitness‑for‑duty
     examination was conducted 2 months after the appellant had been suspended and,
     therefore, was unavailable to the agency when it imposed the suspension and
     could not have formed a basis for its decision to suspend.      Id. at 6-8 (noting,
     among other things, that the critical factor in reviewing an agency’s decision to
     impose a suspension is the evidence that the deciding official had before him at
     the time he acted). The Board made no finding, however, regarding whether the



     3
       The appellant did not submit this form to the administrative judge during this
     compliance proceeding, but it was part of the record during the merits phase.
     Thompson v. U.S. Postal Service, MSPB Docket No. AT-0752-09-0883-I-1, Initial
     Appeal File, Tab 10, Exhibit I at 5.
                                                                                         5

     fitness‑for‑duty examination might be relevant evidence of the appellant’s ability
     to perform at any other time. Id.
¶6         As explained by the administrative judge, the pertinent issue in this
     compliance proceeding is whether the agency proved that the appellant was not
     ready, willing, and able to work during the period from the date of the
     post‑suspension fitness‑for‑duty examination until the date the agency returned
     her to work.     CID at 4; CF, Tab 14; see King v. Department of the Navy,
     100 M.S.P.R. 116, ¶ 13 (2005) (stating that, in a petition for enforcement, the
     agency bears the initial burden of proving that it has provided the appellant with
     the appropriate amount of back pay), aff’d, 167 F. App’x 191 (Fed. Cir. 2006).
     This is the first time this issue has been before the Board in the instant action, and
     the Board made no findings on this issue in the final order on the merits of the
     imposition of the suspension. Therefore, the doctrines of res judicata, collateral
     estoppel, and law of the case do not apply to this situation. Cf., e.g., Kroeger v.
     U.S. Postal Service, 865 F.2d 235, 239 (Fed. Cir. 1988) (stating that collateral
     estoppel, or issue preclusion, is appropriate when, among other things, the
     identical issue was actually litigated and decided in a prior action); Senyszyn v.
     Department of the Treasury, 113 M.S.P.R. 453, ¶ 9 (2010) (explaining that, under
     the doctrine of res judicata, a valid, final judgment on the merits of an action bars
     a second action involving the same parties or their privies based on the same
     cause of action); Harris v. Department of Agriculture, 53 M.S.P.R. 78, 81 (1992)
     (stating that, under the law of the case doctrine, the Board will not reopen what
     has been previously decided in a case), aff’d, 988 F.2d 130 (Fed. Cir. 1993).
¶7         The appellant has not identified, and we are not aware of, any doctrine that
     prohibited the administrative judge from considering evidence from the
     fitness‑for‑duty examination in resolving issues in this compliance proceeding.
     Prior to rendering his decision, the administrative judge properly informed the
     appellant that the Board’s final order on the merits did not create such a
                                                                                      6

     prohibition.   CF, Tabs 3, 14.   Specifically, the administrative judge properly
     informed the parties that, in this compliance proceeding, the agency bears the
     initial burden of proving that it has provided the appellant with the appropriate
     amount of back pay, but, if the agency produces “concrete and positive evidence,
     as opposed to a mere theoretical argument,” demonstrating that there is some
     substance to its contention that the appellant was not ready, willing, and able to
     work during all or part of the period for which she claims entitlement to back pay,
     the burden shifts to the appellant to show otherwise. CF, Tab 14 at 1-2 (citing
     King, 100 M.S.P.R. 116, ¶ 13; Lyle v. Department of the Treasury, 85 M.S.P.R.
     324, ¶ 6 (2000)). The administrative judge further notified the appellant that he
     considered the post-suspension fitness‑for‑duty examination to constitute such
     “concrete and positive evidence” and that, despite the appellant’s statements that
     her entitlement to back pay was “obvious from the record,” she should “draw the
     Board’s attention to the record evidence she believes establishes that she was
     ready, willing, and able to work.” CF, Tab 14 at 2. The appellant, however,
     submitted no new evidence in support of her contention that she was ready,
     willing, and able to work during the disputed period. Instead, she relied primarily
     on her argument that the agency failed to meet its burden based on the
     fitness‑for‑duty examination. CF, Tabs 1, 7-8, 10, 15.
¶8        We find no reason to disturb the administrative judge’s decision to credit
     the results of the fitness‑for‑duty examination, which indicated that the appellant
     was unfit to perform the essential duties and responsibilities of her position.
     CID at 2-3.    The board‑certified neurologist who examined the appellant
     diagnosed her with relapsing and remitting multiple sclerosis with major
     depressive episode and migraine cephalalgia.        CID at 3.     The neurologist
     concluded that her duration of risk was “permanent and progressing.” Id. The
     neurologist further concluded that the appellant’s working would entail
     substantial potential harm because of the consequences if she were to fall or drop
                                                                                        7

      an item and that the danger of potential harm was imminent.              Id.   The
      administrative judge further credited the testimony of a second doctor, the
      agency’s Associate Area Medical Director, who reviewed the neurologist’s
      findings and found them credible and reliable. Id.
¶9          Although the appellant points to contrary medical evidence regarding her
      condition based on examinations prior to the fitness‑for‑duty examination,
      CPFR File, Tab 4 at 3, we find the later evidence submitted by the agency to be
      more credible regarding her ability to work during the relevant period.         We
      acknowledge that the agency subsequently agreed to allow the appellant to return
      to work.    However, the record is devoid of any evidence showing that the
      appellant had recovered sufficiently to return to work at any point between the
      date of her fitness‑for‑duty examination and the date the agency returned her to
      work. Cf. Gonzalez v. Department of Homeland Security, 114 M.S.P.R. 318, ¶ 21
      (2010) (stating that, after an employee is determined to be medically unfit for
      duty, the length of the suspension is dependent, to a large extent, on the
      employee’s diligence in pursuing effective medical treatment and/or obtaining a
      firm determination that she is fit for duty).
¶10         We have considered the appellant’s claim that the administrative judge was
      biased but find no basis for disturbing the compliance initial decision.       As a
      preliminary matter, a party should not wait until after adjudication is complete to
      attempt to disqualify an administrative judge. E.g., Gensburg v. Department of
      Veterans Affairs, 85 M.S.P.R. 198, ¶ 7 (2000); 5 C.F.R. § 1201.42(b).          The
      appellant did not follow the regulatory procedures for disqualifying the
      administrative judge based on alleged bias in his predecisional handling of the
      case. See 5 C.F.R. § 1201.42(b)-(c). Further, the administrative judge’s adverse
      ruling on her petition for enforcement is insufficient evidence to show bias.
      See Gensburg, 85 M.S.P.R. 198, ¶ 6; see also Bieber v. Department of the Army,
      287 F.3d 1358, 1362-63 (Fed. Cir. 2002) (stating that an administrative judge’s
                                                                                 8

conduct during the course of a Board proceeding warrants a new adjudication
only if the administrative judge’s comments or actions evidence “a deep-seated
favoritism or antagonism that would make fair judgment impossible”) (quoting
Liteky v. United States, 510 U.S. 540, 555 (1994)).        The appellant has not
submitted any affidavit or identified any other evidence in the record to support
her own unsworn assertions of bias. CPFR File, Tab 1. We find her assertions
insufficient to overcome the presumption of honesty and integrity that is properly
afforded the Board’s administrative judges. See Gensburg, 85 M.S.P.R. 198, ¶ 7.
Having reviewed the record, we find no evidence that the administrative judge
prejudged the petition for enforcement or was biased against the appellant. In
fact, the record shows that the administrative judge took particular care to advise
the appellant of the relevant issues and afforded her ample opportunity to present
evidence and argument. CF, Tabs 3, 14.

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  9

     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.